Citation Nr: 1106140	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back 
disability.

2.  Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than August 10, 2006 
for the assignment of a 20 percent rating for low back 
disability.

4.  Entitlement to an effective date earlier than August 10, 2006 
for the assignment of a 20 percent rating for left lower 
extremity radiculopathy.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to January 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2007 and 
September 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The August 2007 
rating decision granted increased ratings for the Veteran's low 
back disability and his left lower extremity radiculopathy.  A 20 
percent rating was assigned for each disability, effective April 
10, 2007.  The Veteran appealed the ratings assigned, as well as 
the effective date assigned for each rating.  In a September 2008 
rating decision, the RO granted earlier effective dates for the 
assignment of the 20 percent ratings for low back disability and 
radiculopathy of the left lower extremity.  The earlier effective 
date assigned was August 10, 2006.  The Veteran argued that the 
effective date should be in 2002.  The September 2008 rating 
decision also denied entitlement to a TDIU.

The Board notes that the September 2008 rating decision also 
granted service connection for right lower extremity 
radiculopathy and adjustment disorder.  Furthermore, it denied 
service connection for GERD.  However, the Veteran only appealed 
the denial of TDIU in this rating decision.  

The Board also notes that in a January 2009 rating decision, the 
RO denied entitlement to an effective date earlier than August 
10, 2006, for the assignment of the 20 percent ratings for low 
back disability, left lower extremity radiculopathy, and for 
right lower extremity radiculopathy based upon clear and 
unmistakable error.  As the Veteran did not appeal this rating 
decision, the issues of entitlement to earlier effective dates 
for the increased 20 percent ratings for low back disability and 
left lower extremity radiculopathy will not be addressed on the 
basis of whether a clear and unmistakable error was committed in 
a prior rating decision.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward 
flexion to no less than 54 degrees; there are no incapacitating 
episodes and neurological deficits are separately service 
connected.

2.  The Veteran's left lower extremity radiculopathy is diagnosed 
as neuralgia and it is manifested by moderate incomplete 
paralysis.

3.  The Veteran's claims for increased ratings for his service-
connected low back disability and for his service-connected left 
lower extremity radiculopathy were dated on April 7, 2007 and 
received at the RO on April 10, 2007.

4.  In an August 2007 rating decision, the RO awarded both a 20 
percent rating for the Veteran's low back disability, effective 
from April 10, 2007, and a 20 percent rating for the Veteran's 
left lower extremity radiculopathy, effective from April 10, 
2007.

5.  In a September 2008 rating decision, the RO granted an 
earlier effective date of August 10, 2006 for the assignment of 
the 20 percent ratings for low back disability and for left lower 
extremity radiculopathy.

6.  April 10, 2006 is the earliest date that it is factually 
ascertainable that the Veteran's low back disability and his left 
lower extremity radiculopathy had increased in severity.

7.  Service connection is in effect for low back disability, 
evaluated as 20 percent disabling; adjustment disorder, evaluated 
as 30 percent disabling; left lower extremity radiculopathy, 
evaluated as 20 percent disabling; and right lower extremity 
radiculopathy, evaluated as 20 percent disabling.  The combined 
evaluation for these disabilities is 70 percent.  The Veteran's 
service-connected disabilities are of a common etiology.  As 
such, the minimum schedular criteria for TDIU are met.

8.  The Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a rating in excess of 20 percent for left 
lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.124, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for entitlement to an effective date of April 
10, 2006 for the award of a 20 percent disability rating for low 
back disability have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.158, 3.159, 3.400, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for entitlement to an effective date of April 
10, 2006 for the award of a 20 percent disability rating for left 
lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 
5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.158, 3.159, 3.400, 4.130, Diagnostic Code 
9411 (2010).

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2007, March 2008, 
May 2008, June 2008, and October 2009, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the May 2007, May 2008, 
June 2008, and October 2009 notice letters informed the Veteran 
as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claims, the timing of the notice complied 
with the requirement that the notice must precede the 
adjudication.  Thus, The Board concludes that the duty to notify 
has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
Social Security Administration (SSA) disability determination.  
Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

On VA examination in May 2002, the Veteran had moderate 
tenderness to deep palpation in his low lumbar and proximal 
sacral spine.  Motor strength was 5/5 in hip flexion and 
extension.  Range of motion testing revealed 95 degrees of 
flexion, with pain limiting the range of motion to 95 degrees.  
Extension was to a full 30 degrees without limitation.  Lateral 
bending was 40 degrees, with pain at 40 degrees.  Lateral 
rotation was a full 30 degrees bilaterally without limitation.  
It was noted that the Veteran can do basic activities of daily 
living.  He has no change in bowel or bladder function.  He 
rarely uses a brace on his low back and he is able to walk up to 
three blocks with pain before having to stop.  The Veteran 
indicated that his left leg symptoms were largely improved after 
the laminectomy.

A March 2003 private magnetic resonance imaging (MRI) report 
notes that the Veteran has spinal stenosis with five level 
discectomy and recurrence of low back and left leg pain.  

A March 2003 private medical record notes that the low back and 
leg pain continues to persist.  There is muscle guarding and 
spasm.  There was pain on palpation and discomfort in the lower 
back, as well as decreased mobility.  There is limited range of 
motion.  There is muscle guarding and spasm present in the 
anterior thigh region with palpatory pain in the lower back.

An April 2003 private treatment record notes that the Veteran was 
experiencing the same intensity of numbness and tingling in his 
thighs and down the leg into the foot.  It is uncomfortable for 
him to sit for long periods of time.  He is more comfortable when 
he stands; however, he still experiences pain when he stands.  

A July 2003 private medical record notes that the Veteran's back 
pain increased significantly about two weeks ago when he was 
shoveling snow.  It was noted that motion of the spine was 
slightly limited to flexion.  Right and left lateral bend and 
rotary bend and extension were also limited.  There was no spasm 
of the paraspinal muscles, nor was there tenderness to 
percussion.  Good muscle strength was demonstrated in both lower 
extremities.  Patellar tendon reflexes were 2+ on both sides.  
Achilles tendon reflexes were 1+ bilaterally.  Hamstring muscles 
were tight bilaterally.  There was numbness of the left foot and 
ankle.  Heel-toe rise, hop, and squat were cautiously performed.  
It was noted that a March 2003 MRI revealed disc pathology at L4-
5 and stenosis, as well as a bulging disc at L5-S1 with 
encroachment of the neural foramina, which may be causing his 
extremity pain.  

An August 10, 2006 SSA medical record notes that the Veteran 
complained of persistent leg and back pain.  Lumbar spine flexion 
was to 60 degrees with pain.  Extension was to 10 degrees.  
Straight leg raise was positive on the left at 45 degrees and on 
the right at 60 degrees.  Left knee and left ankle reflexes were 
absent.  There was decreased sensation along the lateral and 
medial sides of the left leg up to the knee.  

A May 2007 VA examination report notes that the Veteran 
complained of increasing lumbar spine pain, with associated left 
posterior radiculopathy, distally to the left foot, which was 
first noted in 2000, but which has increased within the last 
eight months.  He reported daily pain, rated as 6/10, with 
flares.  There are no bowel or bladder changes.  The Veteran 
reportedly does strengthening and stretching exercises for the 
lumbar spine.  The examiner noted that there is no urinary 
incontinence, urinary urgency, urinary retention, urinary 
frequency, nocturia, fecal incontinence, constipation, erectile 
dysfunction, falls, dizziness, or visual dysfunction.  Numbness, 
paresthesias, leg or foot weakness, and unsteadiness were 
indicated.  The Veteran also described, fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  The pain is 
chronic, annoying, dull, and with flares.  It is moderate in 
intensity, constant in duration, and it occurs daily.  It 
radiates to the lateral aspect of the left posterior leg, 
distally to the left foot.  The radiating pain is sharp, 
shooting, and burning.  Flare-ups are severe.  They occur weekly 
and last hours.  Precipitating factors include standing for five 
to 10 minutes, sitting for 20 to 30 minutes, lifting his two year 
old son, who weighs 27 lbs., sitting in a car, and walking for 10 
minutes.  Alleviating factors include nonsteroidal anti-
inflammatories, rest, heat, and exercises.  Examination revealed 
no atrophy, spasm, or weakness.  There was guarding, pain with 
motion, and tenderness on the left thoracic sacrospinalis.  The 
muscle spasm, tenderness, or guarding was not severe enough to 
cause abnormal gait or abnormal spinal contour.  Gait was slow, 
steady, and upright.  There was symmetry in appearance.  There 
were no abnormal spinal curvatures such as gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, or reverse 
lordosis.  Motor examination revealed full strength in hip 
extension.  On the left, knee extension, ankle dorsiflexion and 
plantar flexion, and left great toe extension were 4/5.  All 
tests on the right were 5/5.  Muscle tone was normal and there 
was no muscle atrophy.  Lower extremities were normal bilaterally 
to vibration, pain (pinprick), and position sense.  Light touch 
on the left was 1/2.  It was full on the right.  There were no 
other findings of abnormal sensation.  Knee jerk and ankle jerk 
were each 1+on the left and 2+ on the right.  Plantar flexion and 
dorsiflexion were normal.  There was no ankylosis of the spine.  
Flexion of the lumbar spine was from zero to 54 degrees.  
Extension was from zero to 12 degrees.  Left lateral flexion was 
from zero to 18 degrees.  Right lateral flexion was from zero to 
12 degrees.  Left lateral rotation was from zero to 12 degrees.  
Right lateral rotation was from zero to 10 degrees.  These were 
the most limited ranges of motion of four repetitions, and they 
are not necessarily the last range completed.  The Veteran stated 
that he experienced pain at rest and had increased pain with each 
movement.  Laseugue's sign was negative.  It was noted that the 
Veteran's usual occupation was collection supervisor.  He is 
currently unemployed.  He has been unemployed for one or two 
years.  He stated that he is unemployed due to his back problems.  
The examiner stated that the low back disability has a severe 
effect on traveling and exercise.  It has a moderate effect on 
chores and recreation.  It has a mild effect on shopping and 
dressing, and it has no effect on sports, feeding, bathing, 
toileting, and grooming.  

An April 2008 memo from a vocational rehabilitation counselor 
notes that the Veteran has a serious employment handicap due to 
his low back disability and bilateral lower extremity 
radiculopathy.  The Veteran was found not feasible for 
competitive, gainful employment due to pain and an inability to 
sit, stand, and even walk for brief periods of time.  His 
previous job was fairly sedentary.  The Veteran stated that he 
had trouble walking from one part of the building to the other.  
He stated that there were times he could not tolerate sitting.  
During the interview, he demonstrated symptoms which would be a 
hindrance in training, as well as with finding and maintaining 
competitive employment.

A May 2008 VA treatment record notes that the Veteran complained 
of pain in the back and sacroiliac areas, radiating down the legs 
to the lower calves.  He has had numbness and tingling in the 
right leg for about six months and occasional tingling in the 
left thigh.  He complained of weakness in the legs, which limits 
his ability to walk significant distances.  He also has pain in 
both knees.  He complained of feeling as though his left foot is 
"on fire."  He can only stand for a short period of time or 
walk about a quarter of a mile before he has back pain and 
heaviness and pain in the legs.  The pain is relieved by sitting 
for 10 to 15 minutes.  He spends most of his day lying down.  He 
is presently not working.  On examination gait was symmetrical.  
He was able to accomplish heel and toe walking with discomfort.  
He could squat and rise fully.  There was tenderness to 
percussion over the surgical scars in the lumbar spine and upper 
sacrum.  There was also tenderness in the paraspinals and lateral 
hip musculature on palpation.  Low back range of motion was 
mildly restricted by pain in all planes except for lateral 
bending to the left, which was moderately restricted.  Straight 
leg raising was limited by ipsilateral, thigh and buttocks pain, 
to about 60 degrees bilaterally.  Pain was somewhat aggravated by 
ankle dorsiflexion on the left.  Neurological examination showed 
some give way weakness on the left.  Sensation was intact over 
the big toes, lateral feet, and anterior calves.  Knee reflexes 
were 1+, but ankle reflexes were not readily elicited even with 
mild facilitation.  The examiner stated that it is not clear 
whether the Veteran would benefit from further invasive 
interventions regarding his back.  

An August 2008 VA psychiatric examination report notes that the 
Veteran reported that his left leg is numb most of the time.  He 
also reported feelings of warmth and sweatiness in his left foot.  
He cannot walk more than five minutes and he has to pace himself 
quite a bit while doing domestic activities.  He has a very 
difficult time sleeping, and it is not unusual for him to be up 
several times a night with pain.  

An August 2008 VA peripheral nerves examination notes that the 
Veteran's left leg burns and aches more during the day.  He has 
no reflexes in his left leg.  He had no new falls or new injuries 
in the past year.  He walks one half a mile twice daily.  He 
shops, cooks, cleans, and walks steps in his house.  He has no 
valsalva, bowel, or bladder problem.  He also has no saddle 
anesthesia.  He is able to drive.  His left post lateral thigh 
exhibits paresthesias and pain.  Motor examination was normal.  
The left lower extremity showed decreased sensation to vibration 
and light touch.  It was normal for pain (pinprick).  The 
diagnosis was left L2-4 sciatica sensory neuropathy.  Reflex 
examination showed absent left knee and ankle reflexes.  Left 
plantar flexion was normal.  There was no muscle atrophy.  There 
was no abnormal muscle tone or bulk.  There were no tremors, 
tics, or other abnormal movements.  The function of no joint is 
affected.  Gait and balance are normal.  The Veteran is retired 
as of May 2006 due to his low back problem.  The examiner 
indicated that the neurological problem is not paralysis or 
neuritis.  It is neuralgia.  It has no significant effects on 
usual daily activities or occupation.  

In an August 2008 orthopedic examination report, the examiner 
noted that there is no urinary incontinence, urinary urgency, 
urinary retention, urinary frequency, nocturia, fecal 
incontinence, constipation, erectile dysfunction, falls, 
dizziness, or visual dysfunction.  The Veteran denied fatigue and 
weakness, but endorsed decreased motion, stiffness, spasms, and 
pain.  The pain is dull and chronic on the left and right 
sacroiliac joint.  It is a dull ache that is moderate in 
intensity and constant.  It occurs daily and radiates.  There are 
weekly flare-ups, which are moderate in severity.  The flare-ups 
last hours.  Lifting and twisting are precipitating factors.  
Alleviating factors are rest and lying down.  There is no benefit 
from of heat or Vicodin.  He is able to walk one to three miles.  
Objective examination revealed no spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness.  There is no muscle spasm, 
localized tenderness or guarding severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  Posture, head 
position, and gait were normal.  There was symmetry in 
appearance.  Motor examination of the hips, knees, ankles, and 
great toe were normal.  Muscle tone was normal; there was no 
muscle atrophy.  Sensory examination revealed that the left lower 
extremity was 1/2 on vibration and light touch.  It was full on 
pain (pinprick) and position sense.  Left ankle and knee jerk 
were absent.  Laseugue's sign was negative.  Flexion was from 
zero to 80 degrees.  Extension was from zero to 15 degrees.  
Right and left lateral flexion and right and left lateral 
rotation were all from zero to 20 degrees.  Straight leg raising 
test was normal.  The lumbar spine degenerative disc and joint 
disease moderately affect sports, mildly affect chores, shopping, 
exercise, recreation, and traveling.  They do not affect feeding, 
bathing, dressing, toileting, or grooming.  

The examiner opined that the Veteran is capable of light to 
moderate full time employment, lifting light to medium objects.  
The examiner stated that the service connected disabilities do 
not have any impact on his employability.  In this regard, the 
examiner stated that the Veteran has full normal use of arms, he 
has no memory or judgment issue, and his appearance and gait is 
full normal.

Laws and Regulations Pertaining to Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, as noted above, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Governing Laws and Regulations for Earlier Effective Date Claims

Generally, the effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of the 
date of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable 
increase occurs more than one year prior to the receipt of the 
claim, the date of receipt of the claim is the effective date of 
the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  38 C.F.R. 
§ 3.155(a).  

Once a formal claim for compensation has been allowed, a report 
of examination or hospitalization by VA will be accepted as an 
informal claim for increased benefits if the report relates to 
treatment or evaluation of a disability for which service 
connection has been previously established.  The date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased Rating Claims

		A.  Low Back Disability 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  In pertinent part Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, 
an "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

The Veteran's low back disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for the 
entire period of the appeal.  In order to receive a higher rating 
based upon limitation of motion, it must be shown that forward 
flexion of the thoracolumbar spine is to 30 degrees or less, or, 
that there is favorable ankylosis of the entire thoracolumbar 
spine.  

The medical evidence shows that at worst, forward flexion was to 
54 degrees.  More recently, at the examination in August 2008, it 
was to 80 degrees, without pain, weakness, fatigue, lack of 
endurance or incoordination.  There has never been any diagnosis 
of ankylosis and the Veteran has always retained useful motion of 
his spine.  As such, a higher rating based upon limitation of 
motion is not warranted.

With regard to whether the Veteran could receive a higher rating 
based upon incapacitating episodes, the Board finds that he 
cannot.  At no time has the Veteran alleged, nor has the evidence 
shown, that he requires bed rest for his low back disability.  He 
does admit to lying down a great deal of the time; however, he 
has never been prescribed bed rest by a doctor.  Therefore, it 
cannot be said that during the past 12-month period, he had 
incapacitating episodes lasting at least four weeks but less than 
six weeks.  As such, a higher rating based upon incapacitating 
episodes is not warranted.

With regard to the neurological component of the low back 
disability, the Veteran is separately service connected for left 
lower extremity radiculopathy and for right lower extremity 
radiculopathy.  The claim for an increased rating for left lower 
extremity radiculopathy is addressed below.  The Veteran has not 
formally appealed the issue of entitlement to a higher rating for 
right lower extremity radiculopathy.  Therefore, it is not 
currently before the Board.

		B.  Left Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy is rated as 20 
percent under 38 C.F.R. § 4.124, Diagnostic Code 8520 throughout 
the entire period of the appeal.  Diagnostic Code 8520 provides 
the rating criteria for paralysis of the sciatic nerve.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

In order to receive a higher, 40 percent rating under Diagnostic 
Code 8520, it must be shown that the Veteran has moderately 
severe incomplete paralysis of the left sciatic nerve.  In 
reviewing the medical evidence of record, the Board notes that 
the neurological impairment that the Veteran suffers from is 
neuralgia.  Specifically, the August 2008 VA examiner stated that 
the Veteran does not have paralysis or neuritis.  Instead, the 
examiner specifically diagnosed it neuralgia.  According to 
38 C.F.R. § 4.124a, peripheral neuralgia is to be rated with a 
maximum equal to moderate incomplete paralysis.  The Veteran's 
left lower extremity radiculopathy is currently rated as 20 
percent disabling.  This is the maximum rating he can receive for 
this disability because it is classified as neuralgia, and the 
maximum allowable rating for neuralgia is moderate incomplete 
paralysis, 20 percent under this code.  As such, he cannot 
receive a higher rating under this code.

The Board has also considered whether the Veteran could receive a 
higher rating under any other diagnostic code, but has found 
none.  There is no other nerve affected and no other neurological 
diagnosis, so no other diagnostic code for rating neurological 
disabilities is appropriate.

In reaching the determinations above, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is not 
such a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable decision.

      C.  Other Considerations

The Board has also considered whether, under Hart, a higher 
rating might be warranted for either the Veteran's low back 
disability or his neurological impairment of the left lower 
extremity for any period of time during the pendency of this 
appeal.  There is no evidence that the Veteran's low back 
disability or his neurological impairment of the left leg has 
been persistently more severe than the extent of disability 
contemplated under the assigned ratings for the disabilities at 
any time during the appeal period.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Finally, the Board has considered the issue of whether the 
Veteran's low back disability or his neurological impairment of 
the left lower extremity presents an exceptional or unusual 
disability picture, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111, 115-116.  First, the threshold factor for extra-schedular 
consideration is that there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
Rating Schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the Rating Schedule.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id. at 115.  However, if not adequately contemplated by the 
rating criteria, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 
3.321(b)(1).  If either of the factors of step two is found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id. at 116.  In this case, with respect 
to both disabilities, because the rating criteria reasonably 
describe the claimant's disability level and symptomatology, the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is adequate.

	II.  Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date in 
May 2002 for the 20 percent ratings assigned for his service-
connected low back disability and his left lower extremity 
radiculopathy because the disabilities were severe enough to 
warrant the 20 percent ratings at that time.

Historically, the Board notes that service connection for the 
Veteran's low back disability (congenital spinal stenosis, post 
laminectomy) was originally granted in an October 1999 rating 
decision.  A 10 percent rating was assigned, effective April 9, 
1999, the date of the Veteran's claim for service connection.  
The Veteran did not appeal this decision.  Therefore, it became 
final.  38 C.F.R. § 20.1103.

In April 2002, he filed a claim for an increased rating.  In June 
2002 the RO issued a rating decision continuing the 10 percent 
rating assigned for the low back disability.  In March 2003, the 
Veteran filed a timely notice of disagreement.  In a September 
2003 statement of the case, the RO denied a rating in excess of 
10 percent for the low back disability, but granted a separate 10 
percent rating for left lower extremity radiculopathy.  The 10 
percent rating for left lower extremity radiculopathy was made 
effective from April 25, 2002.  The Veteran did not perfect an 
appeal with respect to the increased rating claim for low back 
disability, nor did he initiate an appeal with respect to the 
rating assigned for left lower extremity radiculopathy.  
Therefore, this decision became final.  38 C.F.R. § 20.1103.

In November 2004, the Veteran filed a claim for increase for his 
service-connected conditions.  In a March 2005 rating decision, 
the RO denied increased ratings for both the low back disability 
and left lower extremity radiculopathy.  The Veteran did not 
appeal this decision; therefore, it became final.  38 C.F.R. 
§ 20.1103.

In April 2007, the Veteran filed the instant claim for increase 
for both his low back disability and his left lower extremity 
radiculopathy.  In the August 2007 rating decision on appeal, the 
RO granted an increased rating of 20 percent for the low back 
disability and granted an increased rating of 20 percent for left 
lower extremity radiculopathy.  An effective date of April 10, 
2007 (the date the claim for increase was received by VA) was 
assigned.  The Veteran perfected an appeal with respect to the 
effective dates assigned for the awards.

Thereafter, in a September 2008 rating decision, the RO granted 
earlier effective dates of August 10, 2006 for the assignment of 
the 20 percent ratings for both disabilities.  The August 10, 
2006 date was chosen based upon a SSA disability medical record 
on that date which the RO stated showed an increase in severity.

The Board first finds that the date of claim for effective date 
purposes is April 10, 2007.  Importantly, the Board notes that 
the Veteran did not perfect an appeal of the October 1999 rating 
decision granting service connection for low back disability and 
assigning an effective date of April 9, 1999.  

Although the Veteran filed a notice of disagreement with respect 
to the June 2002 rating decision that denied a rating in excess 
of 10 percent rating for low back disability, he did not perfect 
the appeal.  He also did not, in any way, appeal the award of the 
separate 10 percent rating for left lower extremity radiculopathy 
or the assignment of April 25, 2002 as the effective date for 
such. 

Finally, the Veteran did not appeal the March 2005 rating 
decision denying increased ratings for both the low back 
disability and left lower extremity radiculopathy.  

Thereafter, the Veteran did not submit any claim, formal or 
informal, for an increased rating for either his low back 
disability or his left lower extremity radiculopathy until April 
10, 2007.  

The Board notes that although April 10, 2007 is the date the 
claim for an increased rating was received by VA, an earlier 
effective date for either disability or both disabilities can be 
assigned if it is factually ascertainable at an earlier time in 
the one year period preceding April 10, 2007, that the Veteran's 
low back and/or left leg disability had increased in severity.  
In this regard, the medical evidence confirms absent ankle and 
knee jerk on the left, abnormal sensation on the left, and 
limited and painful range of motion of the thoracolumbar spine at 
the August 10, 2006 SSA medical examination.  This is the date 
chosen by the RO.  However, the medical evidence also shows that 
in July 2003 at a private medical examination, patellar tendon 
reflexes were 2+ bilaterally and Achilles tendon reflexes were 1+ 
bilaterally.  Based upon this information, the Board finds it 
plausible that the increase in severity of both disabilities 
occurred one year earlier than the April 10, 2007 claim.  
Therefore, an effective date of April 10, 2006, for the 
assignment of the 20 percent ratings for the Veteran's low back 
disability and his left lower extremity radiculopathy is granted.

[With regard to the Veteran's contention that the effective date 
should go back to 2002, the Board notes that if the increase in 
either or both disabilities warranting a higher rating occurred 
in 2002, or earlier, as alleged by the Veteran, the proper 
effective date of the award would be April 10, 2007, because the 
increase in disability would have occurred more than one year 
prior to the date of the receipt of the claim for increase.]

Therefore, the evidence is in favor of an effective date of April 
10, 2006 for the assignment of the 20 percent rating for low back 
disability, and an effective date of April 10, 2006 for the 
assignment of the 20 percent rating for left lower extremity 
radiculopathy.  



	III.  TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for a low back disability rated 
as 20 percent disabling, radiculopathy of the lower extremities 
with each extremity rated as 20 percent disabling, and adjustment 
disorder secondary to the low back disability, rated as 30 
percent disabling.  The combined rating for compensation purposes 
is 70 percent.  As the disabilities are of a common etiology, the 
Veteran meets the minimum requirement for establishing a TDIU.

With regard to whether his service-connected disabilities, either 
alone or in concert, render him unemployable, the Board finds 
that they do.  In this regard, there is an April 2008 memo from a 
vocational rehabilitation counselor which states that the Veteran 
is not fit for competitive, gainful employment due to pain and an 
inability to sit, stand, and even walk for brief periods of time.  
The vocational rehabilitation counselor noted that during the 
interview, the Veteran demonstrated symptoms which would be a 
hindrance in training, as well as with finding and maintaining 
competitive employment.

Although the August 2008 VA examiner opined that the Veteran is 
capable of sedentary to light employment, the examiner did not 
discuss the impact of the service-connected disabilities in 
concert.  The VA opinion was that no service connected disability 
impacts the Veteran's employability.  Considering the fact that 
there is competent, credible evidence in favor of the claim, the 
Board gives the Veteran the benefit of the doubt, and it finds 
that the evidence in favor of the claim outweighs the evidence 
against it.  Consequently, TDIU is granted.


ORDER

A rating in excess of 20 percent for low back disability is 
denied.

A rating in excess of 20 percent for left lower extremity 
radiculopathy is denied.

An effective date of April 10, 2006 for the assignment of a 20 
percent rating for low back disability is granted, subject to the 
criteria governing the award of monetary benefits.

An effective date of April 10, 2006 for the assignment of a 20 
percent rating for left lower extremity radiculopathy is granted, 
subject to the criteria governing the award of monetary benefits.



A TDIU is granted, subject to the criteria governing the award of 
monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


